J-S03040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 LAQUANTA CHAPMAN                       :
                                        :   No. 2963 EDA 2016
                    Appellant

           Appeal from the Judgment of Sentence August 16, 2016
    In the Court of Common Pleas of Chester County Criminal Division at
                      No(s): CP-15-CR-0002897-2009,
                          CP-15-CR-0004895-2008


BEFORE:    BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED MARCH 27, 2018

      Appellant Laquanta Chapman appeals from the judgment of sentence

entered by the Court of Common Pleas of Chester County imposing a term of

life imprisonment without parole upon remand from the Pennsylvania

Supreme Court.     Appellant’s counsel seeks to withdraw his representation

pursuant to Anders v. California, 386 U.S. 738 (1967) and Commonwealth

v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009). We affirm the judgment of

sentence and grant counsel’s petition to withdraw.

      Our Supreme Court summarized the factual background of this case as

follows:

            On October 30, 2008, Appellant shot and killed his sixteen-
      year-old neighbor, Aaron Turner, in the basement of Appellant’s
      residence. Subsequently, with the assistance of his younger



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S03040-18


      cousin, Bryan Bird, Appellant dismembered the victim’s body and
      disposed of the remains in the trash.

            Weeks later, law enforcement investigating the sale of illicit
      drugs from Appellant’s premises obtained a warrant to search
      them for evidence of drug activity. In the course of the ensuing
      search, police discovered an abundance of residual, physical
      evidence from the killing and dismemberment.

Commonwealth v. Chapman, 635 Pa. 273, 276-77, 136 A.3d 126, 127-28

(2016).

      Appellant was charged for the murder of Aaron Turner and related

crimes at docket CP-15-CR-0002897-2009.          He was also charged on a

separate docket, CP-15-CR-0004895-2008, for numerous counts of drug and

weapons charges for contraband found in his residence as well as receiving

stolen property and cruelty to animals. Appellant was tried on both dockets

in a consolidated trial.

      A jury subsequently convicted Appellant of first-degree murder,

conspiracy to commit murder, possession of an instrument of crime (nine

counts), abuse of corpse, hindering apprehension (two counts), receiving

stolen property (two counts), possession of a controlled substance with intent

to deliver, simple possession of a controlled substance, possession of drug

paraphernalia, and cruelty to animals. The trial court separately convicted

Appellant of seven counts of Persons Not to Possess Firearm.

      After a separate penalty phase, the jury sentenced Appellant to the

death penalty for the murder charge.         The trial court also imposed a




                                     -2-
J-S03040-18



consecutive, aggregate sentence of 85-170 years’ imprisonment for the

remaining charges at both dockets.

      On direct appeal of this capital murder case, the Supreme Court vacated

Appellant’s death sentence upon finding that the Commonwealth had not

presented sufficient evidence of an aggravating circumstance warranting

capital punishment. Specifically, the Supreme Court found that Appellant’s

prior out-of-state convictions did not qualify as felonies and thus, could not

serve as the basis for the aggravating circumstance in 42 Pa.C.S.A. §

9711(d)(9), which requires a finding of a significant history of violent felony

convictions. Therefore, the Supreme Court remanded for the trial court to

impose a sentence of life imprisonment.

      In the same opinion, the Supreme Court disposed of Appellant’s

remaining issues raised on direct appeal.     Thereafter, the Supreme Court

concluded that it was not necessary to remand for this Court to complete direct

appellate review:

      In some recent decisions, this Court has transferred death-penalty
      appeals to the Superior Court, which administers as-of-right direct
      appellate review in non-capital cases, when it has become clear in
      our own review that a death sentence is unavailable. See, e.g.,
      Commonwealth v. Gibson, 592 Pa. 411, 418, 925 A.2d 167,
      171 (2007).     Here, however, the guilt-phase review is not
      burdensome and was complete as of the time it became clear that
      imposition of a life sentence was required. Therefore, and to
      promote efficiency, we have completed the guilt-phase review,
      above.

Chapman, 635 Pa. at 287, 136 A.3d at 134, n.8.




                                     -3-
J-S03040-18



       Thereafter, on August 16, 2016, upon remand, the trial court imposed

a sentence of life imprisonment as directed by the Supreme Court. At this

point, Appellant was represented by P.J. Redmond, Esq. Approximately three

weeks later, Appellant fired Atty. Redmond and instructed him not to file

anything further in the case. Appellant filed a pro se notice of appeal at both

dockets that was self-dated September 13, 2016. The Clerk of Courts did not

docket the notice of appeal until September 19, 2016.1

       This Court remanded for the trial court to conduct a Grazier hearing to

assess Appellant’s choice to represent himself. On December 8, 2016, the

lower court held a hearing at which Appellant confirmed that he had chosen

to represent himself. The trial court determined that Appellant’s choice to

waive his right to representation to counsel was knowing and intelligent.

       However, three months later, Appellant petitioned this Court for the

appointment of counsel. This Court denied Appellant’s request for alternative

counsel but indicated that Appellant could reapply to this Court for relief if he

wished to have the assistance of the Chester County Public Defender’s Office.

When Appellant filed a pro se letter indicating that he desired this

____________________________________________


1  Appellant’s notice of appeal was time-stamped by the Clerk of Courts on
September 19, 2016, which is beyond the thirty-day jurisdictional limitation
imposed by Pa.R.A.P. 903(a). However, Appellant’s notice of appeal is dated
September 13, 2016, which is within the required time frame. Pursuant to
the “prisoner mailbox rule,” we deem Appellant’s notice of appeal to be timely
filed. See Commonwealth v. Chambers, 35 A.3d 34 (Pa.Super. 2011),
appeal denied, 616 Pa. 625, 46 A.3d 715 (2012) (explaining that a document
is considered filed on date pro se prisoner delivers it to prison authorities for
mailing).

                                           -4-
J-S03040-18



representation, this Court reappointed Atty. Redmond and remanded for the

filing of a counseled Rule 1925(b) statement.         On August 1, 2017, Atty.

Redmond filed a concise statement raising the following issue for our review:

      Appellant should not have been exposed to a death-qualified jury
      (i.e. a non-representative cross section and one more likely to
      impose a conviction) in a case where there was no legal basis for
      the prosecution to do so. This action as applied to Appellant was
      a violation of his Article I, § 9 right to an “impartial jury,” as well
      as his federal rights contained in Amendments XI and XIV, along
      with his due process rights of Amendments V and XIV.

1925(b) statement, 8/1/17, at 1.

      Thereafter, instead of filing an advocate’s brief, Appellant’s counsel filed

a petition to withdraw his representation and a corresponding Anders brief.

Appellant filed an additional motion for counsel, claiming that counsel

abandoned him by filing the petition to withdraw. This Court filed an order,

reiterating that Appellant had the option of proceeding pro se or through

privately-retained counsel. Appellant did not file a response.

      When faced with a purported Anders brief, this Court may not review

the merits of the issues raised therein without first passing on the request to

withdraw. Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005).

Prior to withdrawing as counsel on a direct appeal under Anders, counsel

must file a brief that meets the requirements established by our Supreme

Court in Santiago. The brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state


                                       -5-
J-S03040-18


      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 602 Pa. at 178-79, 978 A.2d at 361. Counsel must also provide

the appellant with a copy of the Anders brief, together with a letter that

advises the appellant of his or her right to “(1) retain new counsel to pursue

the appeal; (2) proceed pro se on appeal; or (3) raise any points that the

appellant deems worthy of the court's attention in addition to the points raised

by counsel in the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super. 2007) (citation omitted).

      In this case, appellate counsel summarized the history of the case,

referred to an issue in the record that he believed arguably supported the

appeal and set forth his conclusion that the appeal is frivolous along with

citation to supporting precedent. Moreover, counsel has provided this Court

with a copy of the letter, which counsel sent to Appellant informing him of his

right to retain new counsel, proceed pro se, or raise any points Appellant

deems worthy of this Court’s attention. Accordingly, we conclude counsel has

substantially complied with the requirements of Anders and Santiago. We,

therefore, turn to the issue presented in the Anders brief to make an

independent judgment as to whether the appeal is, in fact, wholly frivolous.

Commonwealth v. Bynum-Hamilton, 135 A.3d 179 (Pa.Super. 2016).

      On appeal, the sole issue presented by Appellant is whether he is

entitled to a new trial on both dockets on non-capital offenses before a jury

                                     -6-
J-S03040-18


that is not “death-qualified;” Appellant specifically argues that a death-penalty

jury is “mathematically skewed in favor of conviction by the selection process.”

Anders brief, at 10.

       First, we note that Appellant failed to raise this issue on his initial direct

appeal before the Supreme Court. Despite arguing that the Commonwealth

had not presented sufficient evidence in support of aggravating circumstances

that would warrant the death penalty, Appellant did not challenge the fact that

he had been tried by a death-qualified jury. Thus, to the extent that Appellant

argues that he should have not been tried by a death-qualified jury in a case

where there was no legal basis for the prosecution to do so, Appellant should

have raised this challenge before the Supreme Court if he expected to prevail

on his challenge to the aggravating circumstances supporting his death

sentence.

       The Supreme Court, before vacating the death penalty and remanding

for the limited purpose of directing the imposition of a life sentence, reviewed

the merits of all of Appellant’s claims on direct appeal.             As a result, as

Appellant did not raise this specific argument with respect to his death

qualified jury in his initial direct capital appeal, it is waived.2

____________________________________________


2 Even assuming arguendo that this issue is properly preserved for this appeal,
it has no arguable merit. Both the United States Supreme Court and the
Pennsylvania Supreme Court have consistently rejected similar constitutional
challenges arguing that death-qualified juries are unfairly biased towards
conviction. See Lockhart v. McCree, 476 U.S. 162, 106 S.Ct. 1758, 90



                                           -7-
J-S03040-18


       For all of the foregoing reasons, and after an independent review, we

conclude Appellant is not entitled to relief and we grant counsel's petition to

withdraw his representation.

       Judgment of Sentence Affirmed.            Counsel’s Petition to Withdraw

Granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/18




____________________________________________


L.Ed.2d 137 (1986); Commonwealth v. Woodard, 634 Pa. 162, 129 A.3d
480 (2015), cert. denied sub nom., Woodard v. Pennsylvania, 137 S.Ct.
92, 196 L.Ed. 2d 79 (2016).

                                           -8-